— In an action, inter alia, to impose a constructive trust and to set aside certain conveyances and assignments on the ground of fraud, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Becker, J.), dated July 10, 1987, which granted the motion of the defendants Victus Ltd., The Union *753Savings Bank and Hampton Vistas Associates to dismiss the complaint as against them.
Ordered that the order is affirmed, with costs.
We agree that the plaintiffs have failed to state any cause of action against the defendants Victus Ltd., The Union Savings Bank and Hampton Vistas Associates. In light of the fact that the plaintiffs have never offered any facts in support of their claim that those defendants “entered into a conspiracy and scheme to defraud” them, the failure to grant the plaintiffs leave to replead with respect to those defendants was not an abuse of discretion. Lawrence, J. P., Eiber, Harwood and Balletta, JJ., concur.